internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc tege eoeg teb-plr-113645-02 date date legend issuer county state bonds original issue_date borrower original maturity_date date date date date date dear this is in response to your request for a private_letter_ruling regarding the applicable qualified_project_period for the refunding bonds hereinafter defined facts the issuer is a housing authority that issues bonds on behalf of the county a political_subdivision of the state on original issue_date the issuer issued the bonds to finance the construction of a multifamily residential housing project the project owned by borrower the final maturity_date of the bonds is the original maturity_date a term of approximately years the bonds were issued under the internal_revenue_code of the code which required among other things that or more of the units in the project be occupied by individuals of low or moderate plr-113645-02 income the income requirement for the qualified_project_period see sec_103 sec_103 b - c the qualified_project_period for the bonds began on date the day that of the units in the project were first occupied the first unit of the project was rented on date and of the units in the project were first occupied on date the qualified_project_period for the bonds ended on date the date which is years after the date on which of the units in the project were occupied date is later than the date which is a qualified number within the meaning of sec_103 of days after the date on which any of the units in the project were first occupied the project does not receive any assistance under of the united_states housing act of the housing act during the qualified_project_period for the bonds the project was continuously in compliance with the income requirement however after the qualified_project_period ended the issuer made no effort to determine whether or not the project continued to meet the income requirement issuer and borrower now contemplate amending the documents relating to the bonds including an extension of the maturity_date to date this amendment will cause a reissuance of the bonds for federal_income_tax purposes which is treated as a deemed issuance of new bonds the refunding bonds and a current refunding of the bonds by the refunding bonds the refunding bonds will satisfy the transition_rules for current refundings as set forth in sec_1313 of the tax_reform_act_of_1986 c b vol i the act including the requirements that the amount of the refunding bonds does not exceed the outstanding amount of the bonds and the average maturity of the refunding bonds does not exceed of the average reasonably expected economic life of the project determined under sec_147 of the internal_revenue_code_of_1986 the 1986_code the issuer represents that the project will be in compliance with the income requirement on the issue_date of the refunding bonds the documents relating to the refunding bonds will require that the income requirement be satisfied for the entire term of the refunding bonds law and analysis sec_1313 of the act provides in general that the amendments made by sec_1301 of the act shall not apply to any bond the proceeds of which are used exclusively to refund other than to advance refund a qualified_bond eg a bond issued before date if a the amount of the refunding_bond does not exceed the outstanding amount of the refunded bond and b i the average maturity of plr-113645-02 the issue of which the refunding_bond is a part does not exceed of the average reasonably expected economic life of the facilities being financed with the net_proceeds of such issue determined under sec_147 of the 1986_code or ii the refunding_bond has a maturity_date not later than the date years after the date the qualified_bond was issued sec_103 of the code generally provides that gross_income does not include interest on the obligations of a state or political_subdivision of a state under sec_103 interest on an industrial_development_bond is not excluded from gross_income unless the bond is issued for an exempt activity under sec_103 the proceeds of tax-exempt_bonds may be used to provide residential_rental_property if at all times during the qualified_project_period the project meets the income requirement sec_103 defines the qualified_project_period for residential_rental_property as the period beginning on the first day on which of the units in the project are occupied and ending on the later of i the date which is years after the date on which of the units in the project are occupied ii the date which is a qualified_number_of_days after the date on which any of the units in the project are occupied or iii the date on which any assistance provided with respect to the project under of the housing act terminates for this purpose the term qualified number means with respect to an obligation issued for residential_rental_property of the number of days which comprise the term of the obligation with the longest maturity sec_1_103-8 of the income_tax regulations issued under the code restates the definition of the qualified_project_period under sec_103 but provides that the qualified_project_period begins on the later of the first day on which at least of the units in the project are first occupied or the issue_date of an obligation described in sec_103 the regulations further provide that in the case of a refunding_issue the longest maturity is equal to the sum of the period the prior issue was outstanding and the longest term of any refunding obligations based on issuer's representations the refunding bonds will meet the transition rule set forth in sec_1313 of the act thus the refunding bonds will be subject_to sec_103 and sec_103 of the code under sec_103 a residential_rental_project must meet the income requirement at all times during the qualified_project_period sec_1_103-8 defines the beginning of the qualified_project_period as the later of the issue_date of bonds under sec_103 or the date on which of the units of a project are first occupied this marks the date after which the income requirement must be met for the applicable_period of time the amount of time in the qualified_project_period is not dependent on this date generally being either years after the date of the units are occupied or if longer the qualified_number_of_days after the first occupancy when refunding bonds are issued to currently refund prior plr-113645-02 bonds the qualified_project_period must be redetermined to calculate whether a longer qualified_project_period results in this case the term of the refunding bonds is longer than the term of the bonds as a result the qualified_project_period for the refunding bonds will be longer than the qualified_project_period for the bonds the qualified_project_period for the bonds began on date the date of occupancy and ended on date the date years after of the units in the project were occupied and prior to the issue_date of the refunding bonds because of the maturity extension the end of the qualified_project_period for the refunding bonds will be based on the qualified_number_of_days after the date the project was first occupied it is clear from the applicable provisions of the that the subsidy inherent in tax-exempt_bonds for residential rental housing is only justified if the facility built with proceeds of the bonds meets the income requirement for the specified period of time although the income requirement must be satisfied at all times during the qualified_project_period this case requires the determination of the qualified_project_period for a refunding_issue when the term of such issue causes an extension of the qualified_project_period after the qualified_project_period for the prior issue terminated we believe that as defined in the code the qualified_project_period determines the amount of the time during which the income requirement must be satisfied in the situation as here where the qualified_project_period ended with respect to an issue but then is extended due to the term of a refunding_issue compliance with the income requirement need not be continuous between the two issues to conclude otherwise would be contrary to the code and the act sec_103 of the code clearly contemplates that the qualified_project_period for an issue may terminate before the issue matures in addition the code and the act both permit the issuance of refunding bonds and extensions of maturity subject_to limitations based on the average reasonably expected economic life of the financed assets which may cause an extension of the qualified_project_period read together where the qualified_project_period for a prior issue ends before the issue_date of a refunding_issue it is appropriate to permit a refunding that extends the qualified_project_period if the amount of time beginning on the issue_date of the refunding_issue during which the income requirement is continuously satisfied when added to the amount of time during which the prior issue continuously satisfied the income requirement not less than the qualified_project_period for such issue is not less than the amount of time in the qualified_project_period for the refunding_issue under sec_103 in this case the total amount of time in the qualified_project_period for the refunding bonds is equal to the amount of time between date occupancy date and a date that is determined by adding to date initial occupancy date the number of days that i sec_50 of the sum of the number of days the bonds were outstanding plus plr-113645-02 the number of days between the issue_date of the refunding bonds and date the longest maturity a portion of this time is represented by the qualified_project_period for the bonds ie from date to date the remaining portion of qualified_project_period will be satisfied continuously beginning on the issue_date of the refunding bonds conclusion based on the facts and representations submitted we conclude that the refunding bonds will be in compliance with the income requirement for the qualified_project_period to the extent that the amount of time beginning on the issue_date of the refunding bonds during which the income requirement is continuously satisfied when added to the amount of time during which the prior issue continuously satisfied the income requirement not less than the qualified_project_period for such issue is not less than the amount of time in the qualified_project_period for the refunding bonds under sec_103 these conclusions are based upon information and representations submitted by the issuer and under a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request for rulings it is subject_to verification on examination except as specifically ruled above no opinion is expressed concerning this transaction under any other provision of the code or the 1986_code specifically no opinion is expressed concerning whether interest on the bonds or the refunding bonds is excludable from gross_income under sec_103 of the code or 1986_code this letter is directed only to the taxpayer who requested it sec_6110 of the 1986_code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel exempt_organizations employment_tax government entities by ____________________________ timothy l jones senior counsel tax exempt bond branch
